 Case 1:19-mj-00776-TAB Document 5 Filed 08/28/19 Page 1 of 2 PageID #: 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                       )
          Plaintiff,                            )
                                                )
        vs.                                     )   CAUSE NO. 1:19-mj-0776
                                                )
THOMAS MATTHEW MCVICKER,                        )                        - 01
         Defendant.                             )


                   COURTROOM MINUTE FOR AUGUST 21, 2019
                 HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

        Parties appear for a hearing on a complaint filed on August 16, 2019 out of the Southern

District of Alabama (MJ 19-0147-B, Mobile). Defendant appeared in person and by FCD

counsel Gwendolyn Beitz. Government represented by AUSA Barry Glickman. USPO

represented by Alison Upchurch.

        Defendant filed Motion for Psychiatric Exam [Dkt. 2]. Additional discussions were held

regarding said motion.

        Court grants Gwendolyn Beitz’s request to remain as Defendant McVicker’s counsel until

he is brought forth before the U.S. District Court in Mobile, Alabama.

        Government for the Southern District of Indiana would not accept a Rule 20 transfer of

this matter.

        Charges and rights were read and explained.

        Defendant waived his right to an identity hearing in open court.

        Complaint was read in open court.

        Court explained Rule 20 to the Defendant.
 Case 1:19-mj-00776-TAB Document 5 Filed 08/28/19 Page 2 of 2 PageID #: 12



       Defendant requested that the preliminary hearing and any other hearings he is entitled to

be held in the charging district.

       Government moved for any report(s) generated by the Bureau of Prisons be sent to the

Southern District of Alabama and the same granted.

       Defendant remanded to the custody of the US Marshals.




                                              _______________________________
              Date: 8/28/2019
                                               Tim A. Baker
                                               United States Magistrate Judge
                                               Southern District of Indiana
